COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 June 18, 2015
                              No. 10-15-00161-CV
                           IN RE RAMSAY ALLEN RAMSEY
                                       
                                       
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Petition for Writ of Mandamus filed by Ramsay Allen Ramsey has been considered by the Court.  The Court has determined the Petition for Writ of Mandamus should be and hereby is denied.
	It is further ordered that Lezlie Suzanne Ramsey is awarded judgment against Ramsay Allen Ramsey for Lezlie Suzanne Ramsey's costs that were paid, if any, by Lezlie Suzanne Ramsey; and all unpaid appellate court cost, if any, is taxed against Ramsay Allen Ramsey.
It is further ordered that the stay of proceedings in the trial court is lifted.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk